Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is made this the 19th day of June, 2009, to be effective as of close of business June 2, 2009, by and between Conn's, Inc, a Delaware corporation with its principle offices at 3295 College Street, Beaumont, Texas 77701 ("Conn's"), and Thomas J. Frank, Sr., an individual (the "Frank"). WHEREAS, Frank and Conn's have previously entered into that certain Amended and Restated Frank Employment Agreement, dated June 1, 2007 (the "Prior Agreement"); WHEREAS, Conn’s and Frank have previously entered into that certain “Executive Retirement Agreement”, effective as of June 2, 2009, when it was contemplated that Frank would provide only consulting services to Conn’s; WHEREAS, Conn’s and Frank have determined that rather than Frank providing Consulting Services and provided in the “Executive Retirement Agreement”, Conn’s desires to continue to employ Frank on a part time basis, whereby Frank will be paid a salary of $144,000 per annum, on regular payroll intervals. WHEREAS, Conn's and Frank desire to amend and restate the Prior Agreement and the Executive Retirement Agreement to reflect the part time employment of Frankof Conn’s as provided herein; WHEREAS, Conn's desires to continue to retain Frank as a part time employee to provide services in an advisory capacity, when and where needed until the expiration of this Agreement, as provided herein. NOW, THEREFORE, in consideration of the foregoing and in consideration of the mutual promises and agreements contained herein, the parties hereto agree as follows: A.
